Citation Nr: 1041375	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  03-30 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served in the Army National Guard of Mississippi from 
February 1990 to February 1999 with active duty in the Army from 
May 1990 to October 1990 and from December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Jackson, Mississippi 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which, in pertinent part, denied service connection for 
degenerative disease of the lumbosacral spine (claimed as a 
lumbar spine disability).  

In a June 2004 remand, the Veteran's claim was remanded so he 
could be scheduled for a videoconference hearing.  Pursuant to 
the remand, the Veteran testified before the Board, via 
videoconference hearing, in September 2004.  In March 2005, the 
Board issued a decision which denied the Veteran's claim seeking 
service connection for a lumbar spine disability.  Thereafter, 
the Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2008, the 
Court issued an order and set aside the Board's March 2005 
decision.  

In October 2008, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board 
instructed the RO to provide the Veteran with another VA 
examination to ascertain the etiology of any lumbar spine 
disability, and specifically to comment as to whether the 
Veteran's multiple complaints of low back pain dated in 1990 are 
related to any currently diagnosed lumbar spine disability.  The 
examination was completed in February 2009, and a copy of the VA 
examination report has been associated with the Veteran's claims 
file.  In a January 2010 Board remand, the Veteran's claim was 
remanded again in order to secure all of the Veteran's Social 
Security Administration (SSA) records.  These records have been 
obtained and are associated with the Veteran's claim.  As such, 
the Board finds that the RO completed the development requested 
in the October 2008 and January 2010 Board remands and complied 
with the remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The case has since been returned to the Board 
for appellate review. 

Unfortunately, a remand of the Veteran's claim is necessary.  The 
Board regrets the delay caused by this remand.  After a thorough 
review of the claims file, however, the Board finds that further 
evidentiary development of this issue is necessary prior to a 
final adjudication of the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes assisting the Veteran in procuring 
service treatment records and other relevant treatment records, 
and providing a VA examination when necessary.  38 U.S.C.A. 
§5103A; 38 C.F.R. § 3.159 (2010).   

The Veteran maintains his lumbar spine disability was incurred 
during his period of active service.  Specifically, he explains 
that while on active duty for training, he was helping unload 
kitchen supplies from the back of a truck, when he fell and 
injured his back.  The Veteran asserts that his current back 
disability is related to this in-service occurrence.  See 
September 2004 Video Conference Hearing testimony.  Since the 
January 2010 remand, two pieces of evidence have been associated 
with the Veteran's claims file, which lead the Board to believe 
that further evidentiary development is necessary before 
determining the merits of the claim.  

First though, a brief historical overview shows that the Veteran 
did not have a pre-existing back disability in his January 1990 
examination pursuant to his enlistment.  In July of the same 
year, the Veteran sought treatment from a VA facility after 
experiencing pain in the middle of his back for a week and half 
after lifting boxes.  The examiner assessed the Veteran with a 
probable lumbar strain.  After several physical therapy sessions, 
the Veteran reported improvement of his lumbar pain, and in an 
April 1991 examination, which was conducted prior to his 
separation, the clinical evaluation of his spine was shown to be 
normal and he did not mark to have recurrent back pain in his 
report of medical history.  The record reflects that the Veteran 
sought private treatment for severe back pain in February 1994 
and was diagnosed with an acute lumbosacral back strain.  He also 
noted to experience recurrent back pain in his February 1995 
report of medical history.  

In August 1996, while on active duty for training, the Veteran 
injured his back when he fell from the back of a truck while 
helping unload kitchen supplies.  He hit his lumbosacral area and 
left flank.  No serious injuries were noted on examination 
(despite tenderness in the lumbosacral area, the Veteran had full 
range of motion and no radiation of pain to the legs or 
neurological damage).  The Veteran was treated for a contusion to 
the back, and placed on limited duty profile for one week.  

The post service treatment records reflect that the Veteran was 
injured in a motor vehicle accident in April 2002 and was 
admitted to the emergency room with complaints of lacerations to 
his forehead and low back pain.  An X-ray of his lumbar spine 
showed no compression fractures, but revealed "unilateral 
spondylolysis of L5 on the left," "mild to moderate disk space 
narrowing at L5, S1 with vacuum disk phenomena," and "spina 
bifida occulta at L5."  A subsequent treatment report dated in 
October 2002 reflects a diagnosis of degenerative disk disease 
and spondylosis at the L4-L5 and L5-S1 levels; a small disc 
protrusion at L4-L5; a large disc herniation at L5-S1 on the 
right side; and bilateral pars defect.  In the December 2003 VA 
examination report the examiner indicated that the Veteran's 
history suggests that degenerative disc disease (DDD) was present 
at the time of his motor vehicle accident in April 2002.  
However, the examiner did not relate the Veteran's DDD to 
service.  

The Veteran was afforded another VA medical examination in 
February 2009.  Based on the examiner's review of the claims 
file, his discussion with the Veteran regarding his medical 
history, and his physical examination of the Veteran, the 
examiner diagnosed the Veteran with L5 pars defect with grade I 
spondylolisthesis and lumbar degenerative disk disease with 
spondylosis at L4-5 and L5-S1 with L5-S1 disk herniation.  The 
examiner opined that it was unlikely that the Veteran would have 
had degenerative disk disease in July 1990, after suffering a 
back strain, or in August 1996, when he was treated for a back 
contusion.  He went on to state that the Veteran's grade I 
spondylolisthesis was "due to L5 pars defect and age-related 
degenerative changes."  He further opined that he was unable to 
provide a nexus between the low back pain in 1990, and his 
present condition, rationalizing that "[t]here is no evidence 
that back strain causes, predisposes to, or accelerates the 
development of degenerative disease of the lower back which is 
most frequently a result of the aging process."  In addition, 
the examiner acknowledged a history of pars defects with later 
development of grade I spondylolisthesis, but stated that without 
an X-ray confirmation of the existence of such defects in 
service, "it would be speculative to state that there is an 
association between these defects and any incident or occurrence 
while in the military."  

With respect to the additional evidence submitted since the 
January 2010 Board remand, the Board observes that the Veteran 
underwent an independent medical evaluation by a private 
physician, Dr. E.R., in September 2010.  Based on his evaluation 
of the Veteran, Dr. E. R. opined that "it is not uncommon for 
trauma such as what the Veteran sustained to his back in either 
or both accidents to cause secondary degenerative joint 
disease."  He further stated that secondary degenerative joint 
disease is the most common form of post-traumatic arthritis in 
males, and that the Veteran's age "is not consistent with 
degenerative joint disease" referencing a medical journal which 
focuses on disorders and injuries of the musculoskeletal system.  
Dr. E.R. opined that "with reasonable medical probability, the 
Veteran developed post-traumatic arthritis secondary to trauma he 
sustained probably the initial insult in 1990 compounded by the 
second insult in 1996."  He further stated that "[t]he greater 
disability as a result of the arthritis changes that pre-existed 
from the previous two traumas which was probably aggravated by 
the accident in 2002," and the Veteran was in a sense "made 
more susceptible to greater injuries as a result of his pre-
existing arthritis." 

When these two opinions are compared against one another, the 
Board notes that there are conflicting findings.  The February 
2009 examiner diagnosed the Veteran with degenerative disk 
disease (DDD) with spondylosis at L4-5 and L5-S1 and essentially 
stated that the Veteran's DDD was not related to service, as 
there was no evidence that the "back strain causes, predisposes 
to, or accelerates the development of degenerative disease of the 
lower back" and attributed the Veteran's DDD to the aging 
process.  The September 2010 private examiner diagnosed the 
Veteran with degenerative joint disease (DJD) and found that the 
Veteran developed this disease as a result of his injuries in 
service - specifically the July 1990 and August 1996 incidents 
wherein he hurt his back.  The VA examination report does not 
include a discussion as to whether the Veteran has a diagnosis of 
DJD, and if so, whether the DJD is related to service.  Indeed, 
it is unclear whether "degenerative disease of the lower back" 
encompasses DJD, and if DJD can also be attributed to the aging 
process.  Furthermore, the VA examiner attributes the Veteran's 
degenerative disease to his age, whereas the private examiner 
specifically states that the Veteran's "age is not consistent 
with degenerative joint disease" and relates his DJD to trauma 
he sustained in his back in service.  

In addition, pursuant to the January 2010 remand, the Veteran's 
Social Security Administration (SSA) records have since been 
associated with the Veteran's claims file.  Within these records, 
the Board located an X-ray report issued from the Lawrence County 
Hospital, dated in September 1993, which indicates that the 
Veteran underwent an X-ray of his lumbosacral spine.  The report 
also indicates that the Veteran's attending physicians during 
this time were Drs. Pace and Dr. Burris.  The results of the 
report reveal that the Veteran has spina bifida occulta at the L5 
region, as well as some asymmetry of the articular facets at L-5, 
S-1.  This evidence indicates that the Veteran was experiencing 
some type of back condition while he was still a member of the 
Army National Guard.  However, there are no other documents or 
treatment notes pertaining to this September 1993 visit, and it 
is unclear whether the identified back condition led to the 
development of his current condition, or is in any way related to 
his current disability.  The duty to assist obligates VA to 
obtain any relevant treatment records surrounding the September 
1993 visit.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see 
also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting 
that the Secretary has a duty to assist in obtaining relevant and 
adequately identified records).  Therefore, the claim should be 
remanded to secure any records issued from Lawrence County 
Hospital, as well as Dr. B. and Dr. P., pertaining to the 
September 1993 visit.  

Furthermore, in light of the contradictory and unclear VA and 
private medical opinions, as well as the recent discovery of the 
September 1993 X-ray report, the Board finds that a clarifying VA 
medical opinion is necessary.  This case presents certain medical 
questions which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited 
from exercising its own independent judgment to resolve medical 
questions].  The Veteran has diagnoses of L5 pars defect with 
grade I spondylolisthesis; lumbar degenerative disk disease with 
spondylosis at L4-5 and L5-S1 with L5-S1 disk herniation; spina 
bifida occulta at L5; and possible degenerative joint disease.  
First, it must be determined whether the Veteran has a diagnosis 
of degenerative joint disease, degenerative disk disease, or 
both, and if so, whether such diagnoses are attributed to the 
aging process, or otherwise causally or etiologically related to 
his service.  Second, the clinical significance of the Veteran's 
spina bifida occulta at L5 must be discussed as it is unclear 
from the record whether the Veteran's current back disability is 
a result of a congenital abnormality or due to the in-service 
incidents.  Third, the examiner should determine whether the back 
condition identified in the September 1993 X-ray report led to 
the development of, or is related to the Veteran's current back 
disability.  Fourth, the examiner should explain whether the 
September 1993 X-ray report provides X-ray confirmation of the 
existence of the Veteran's current L5 pars defect while the 
Veteran was in service, and if so, whether his L5 pars defect is 
related to his service.  

Additionally, after conducting an extensive review of the 
Veteran's claim, the Board notes that the Veteran was referred to 
Forrest General hospital after injuring his back in August 1996, 
for the specific purpose of getting X-rays of his lumbar spine.  
A hospital record dated in August 15, 1996 indicates that the 
Veteran was discharged from Forrest General Hospital Emergency 
Department, with instructions to follow up with his doctor.  The 
August 1996 clinical report indicates that his initial evaluation 
at the hospital was negative for any fractures.  However, there 
are no copies of any X-rays and/or X-ray reports currently 
associated with the Veteran's claims file.  The duty to assist 
obligates VA to obtain any relevant records pertaining to 
treatment the Veteran received at Forrest General Hospital, 
especially his X-rays and X-ray reports.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. 
App. 96, 102 (2005).  Therefore, these records should also be 
obtained upon remand.  

Therefore, the Board finds that a remand for additional treatment 
records, and another VA examination and clarifying medical 
opinion is required.  See 38 U.S.C.A. §§ 1114(l) (West 2002), 
5103A(d) (West 2002); 38 C.F.R. §§ 3.326, 3.350(b), 3.352(a) 
(2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
ask him to complete releases authorizing VA 
to request the following private medical 
records:  (a) from Forrest General Hospital 
Emergency Department for treatment 
specifically in August 1996; (2) from 
Lawrence County Hospital in Monticello, 
Mississippi specifically for treatment in 
September 1993, to include x-ray reports; (3) 
from Dr. Pace for treatment specifically in 
September 1993; and (4) from Dr. Burris 
specifically for treatment in September 1993.  

After securing the appropriate release forms 
from the Veteran, the AMC/RO should attempt 
to obtain these private treatment records.  
If any records are not obtained, the AMC/RO 
must inform the Veteran and provide him an 
opportunity to submit the records.



2.  After obtaining the above private medical 
records, to the extent they are available, 
then the Veteran's claims file should be 
referred to the same examiner as in February 
2009 (Dr. R.E.B.) or any other VA physician 
if that physician is unavailable.  The claims 
file and a copy of this REMAND must be 
provided to and reviewed by the examiner.  

If the examiner feels it is necessary, then 
schedule the Veteran for a physical 
evaluation. 

The examiner should specifically take note of 
the September 1993 X-ray report (bottom of 
the second volume of the claims file), the 
February 2009 VA examination report (near the 
top of the first volume of the claims file), 
as well as the September 2010 private opinion 
by Dr. E.R. (top of the second volume of the 
claims file).  Following a review of the 
record, the examiner should specify the 
nature of any current lumbar spine condition 
present, and provide diagnoses for all 
identified disabilities.  

If the examiner finds that the Veteran has a 
diagnosis of degenerative disk disease and/or 
degenerative joint disease, or both, then 
he/she should provide an opinion as to:

a.	The likelihood (likely, unlikely, or at 
least as likely as not) that the 
Veteran DDD and/or DJD is/are a result 
of the July 1990 and/or August 1996 in-
service occurrences, or otherwise 
causally or etiologically related to 
the Veteran's period of active service.  
The examiner should specifically 
comment as to whether the aging process 
has contributed to or led to the 
development of the Veteran's DDD and/or 
DJD.  
 
b.	The examiner should then provide an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) 
that any back condition identified in 
the September 1993 x-ray report led to 
the development of, or is otherwise 
causally or etiologically related to 
his current disability(ies).  The 
examiner should specifically take note 
of the February 2009 VA examiner's 
statement wherein he states that there 
is a history of pars defect, but 
"without x-ray confirmation of the 
existence of these defects while in the 
service, it would be speculative to 
state there is an association between 
these defects and any incident or 
occurrence while in the military."  
Based on this statement, the examiner 
should make a determination as to 
whether the September 1993 X-ray report 
provides any type of x-ray confirmation 
of the existence of the Veteran's pars 
defect.  If so, the examiner should 
provide an opinion as to the likelihood 
(likely, unlikely, at least as likely 
as not) that the pars defect is 
causally or etiologically related to 
the Veteran's military service, to 
include either the July 1990 and/or 
August 1996 incidents.  

c.	The examiner should opine as to the 
likelihood (likely, unlikely, or at 
least as likely as not) that the 
Veteran has a congenital abnormality of 
his back.  If so, is such a condition a 
defect or disease?  See VAOPGCPREC 82-
90 (July 18, 1990) (which stipulates 
that a congenital abnormality that is 
subject to improvement or deterioration 
is considered a disease.)  

1.  If the examiner identifies a 
congenital "defect," then he/she 
should offer an opinion as to the 
likelihood (likely, unlikely, or at 
least as likely as not) that there is 
any superimposed disease or injury in 
connection with the congenital 
defect, and if so, the likelihood 
that the identified superimposed 
disease or injury is related to the 
Veteran's active military service.  

2.  If the examiner finds a 
congenital "disease," then he/she 
should offer an opinion as to the 
medical probabilities that any such 
disease was incurred in, or 
aggravated by (e.g., a worsening of 
the underlying condition as compared 
to an increase in symptoms), the 
Veteran's active service.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

If the examiner concludes that it is 
impossible to determine whether the Veteran's 
current disability(ies) is/are related to his 
military service without resorting to 
speculation, then an explanation should be 
provided as to how he/she arrived at this 
conclusion.  

3.  The AMC/RO should then readjudicate the 
Veteran's claim.  If the claim remain denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his representative, 
and they should be given an opportunity to 
respond, before the case is returned to the 
Board 

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

